                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION
IN RE: Tina R. Pemberton                                             Case 15-10832
                                                                     Chapter 13
                       NOTICE OF CHAPTER 13 PLAN PAYMENT CHANGE


    NOW INTO COURT comes Todd S. Johns, Chapter 13 Trustee, and gives notice of the
following change in the debtor’s mortgage and future Chapter 13 plan payments, respectfully as
follows:

        1.       A Notice of Mortgage Payment Change was filed on April 02, 2020 by CALIBER
                 HOME LOANS, INC. This notice states that the mortgage payment will change to
                 the amount of $400.71 on May 2020.

        2.       In order to satisfy the changing monthly mortgage payment, the Chapter 13
                 Trustee will adjust the monthly Chapter 13 plan payment.

        3.       The new Chapter 13 plan payment will be $1,883.46 beginning with the May
                 2020 payment. The adjustment is the amount of payment change required by the
                 Notice of Mortgage Payment Change plus applicable Chapter 13 Trustee fee.

        4.       The debtor(s) and counsel for the debtor(s) are required to make the adjusted
                 payment to the Trustee in a timely manner. If a change in payroll deduction is
                 necessary, the Trustee shall submit a Pay Wage Order to adjust the payroll
                 deduction amounts to provide for the adjusted plan payment.

        5.       If debtor(s) or counsel for the debtor(s) oppose the changes provided in the
                 present notice and/or the Notice of Mortgage Payment Change, and/or the
                 amendment to the Wage Order made by the Chapter 13 Trustee they may seek a
                 stay of the Chapter 13 Plan Payment Change and/or the amendment to the Wage
                 Order by timely filed motion and order.




Dated April 23, 2020                                          Respectfully submitted,
                                                              TODD S. JOHNS
                                                              STANDING CHAPTER 13 TRUSTEE
                                                              /s/Todd S. Johns
                                                              PO Box 1770
                                                              Shreveport, LA 71166
                                                              Phone(318) 673-8244




   15-10832 - #91 File 04/23/20 Enter 04/23/20 08:04:02 Main Document Pg 1 of 2
                                          CERTIFICATE OF SERVICE

    I HEREBY CERTIFY that onApril 23, 2020 a true and correct copy of the foregoing Trustee's Notice of
Chapter 13 plan payment change has been served on the debtor (s) at the address listed below, by placing of the
same in the United States mail, postage prepaid, and to debtor(s) attorney electronically, through CM/ECF.


                                                                            /s/Todd S. Johns
Tina R. Pemberton
817 N. Lakewood Drive
Shreveport, LA 71107




   15-10832 - #91 File 04/23/20 Enter 04/23/20 08:04:02 Main Document Pg 2 of 2
